DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.

Status of Claims
The status of the claims as filed in the reply dated 11/11/2020 are as follows: 
Claims 11 and 12 are cancelled by the applicant;
Claims 22 and 23 are newly added;
Claims 1-10 and 13-23 are pending;
Claims 13-21 are withdrawn from consideration;
Claims 1-10 and 22-23 are being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerler (US2009/0095015A1, as previously cited).
Re Claim 1.Kerler teaches a heat exchange device (1) for transferring heat between at least two fluid streams and a phase change material, the device comprising (Figures 1-8): 
a first extrusion (6) comprising a plurality of first receptacles (6”) (Figures 1, 5, 8; See annotated Figure 8 below which indicates the first extrusion; Paragraph 91; Paragraph 21 teaches forming the tubes by extrusion.  Further, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113); 
a second extrusion (6) separate from the first extrusion and comprising a plurality of second receptacles (6”) (Figures 1, 5, 8; See annotated Figure 8 below which indicates the separate second extrusion; Paragraph 91; Paragraph 21 teaches forming the tubes by extrusion.  Further, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113);
a first fluid stream channel (see annotated Figure 8 below) configured to receive and direct at least a portion of a first fluid stream of the at least two fluid streams through the heat 
a second fluid stream channel (see annotated Figure 8 below) configured to receive and direct at least a portion of a second fluid stream of the at least two fluid streams through the heat exchange device (Figures 1 and 8 illustrates a plurality of spaced apart cold store tubes 6, wherein one exterior side of an individual cold store tube 6 can be considered a first fluid stream channel and the other opposite exterior side of the same cold store tube 6 can be considered the second fluid stream channel; Figures 1, 5, 8; Paragraph 89-90);
heat conductive foam disposed in the plurality of first receptacles and the plurality of second receptacles (Paragraph 24 teaches the cold storage elements can have a metal foam; Paragraph 92); and 
the phase change material impregnating the heat conductive foam (Paragraph 22-24, 86, 91). 

    PNG
    media_image1.png
    679
    571
    media_image1.png
    Greyscale


Re Claim 2. Kerler teaches the phase change material is selected from the group of such materials consisting of organic materials, eutectic solutions, salt hydrates, or high-temperature salts (Paragraphs 22-23 and 86). 
Re Claim 3. Kerler teaches the phase change material comprises hexadecane (Paragraphs 22-24 and 86). 
Re Claim 4. Kerler teaches the heat conductive foam comprises one or more materials selected from the group of materials consisting of graphite foam, aluminum foam, or metallic foam (Paragraph 24 teaches the cold storage elements can have a metal foam; Paragraph 92). 
Re Claim 6. Kerler teaches the heat conductive foam is force-fit into the plurality of first receptacles and the plurality of second receptacles (Paragraphs 24, 92.  The presence of process 
Re Claim 7. Kerler teaches the heat conductive foam is stamped into the plurality of first receptacles and the plurality of second receptacles (Paragraphs 24, 92.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113). 
Re Claim 8. Kerler teaches a brazing or solder filler metal layer is disposed between the heat conductive foam and the first and second receptacles (Paragraph 21, 37, 48, 113, 115 teaches the tubes can be solder-plated). 
Re Claim 9. Kerler teaches the second extrusion is disposed between the first and second fluid stream channels (see annotated Figure 8 above). 
Re Claim 10. Kerler teaches the first and second extrusions comprise aluminum (Paragraphs 24 and 86 teach the use of aluminum). 
Re Claim 23. Kerler teaches a plurality of end manifolds (10), wherein: each end manifold is coupled to a respective end of the first and second extrusions; and the first and second extrusions are held in spaced-apart positions by the plurality of end manifolds (Figures 1-2 illustrates manifold 10 located at the top of the extrusions and a second similar manifold [not labeled] at the bottom of the extrusions; Figures 1-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kerler (US2009/0095015A1, as previously cited) in view of Baumann (US2012/0240919A1, as previously cited).
Re Claim 5. Kerler teaches the heat conductive foam (see discussion above) but fails to specifically teach the heat conductive foam includes grooves running adjacent the receptacle walls, leaving spaces between the heat conductive foam and the walls of the receptacle.
However, Baumann teaches heat conductive foam (1) includes grooves (2) running adjacent the receptacle walls, leaving spaces between the heat conductive foam and the walls of the receptacle (Figures 1-4; Paragraph 32-37).  Baumann teaches the benefit of the grooves in the heat conductive foam is to allow for better evacuation of the foam and better infiltration of phase change material into the foam (Paragraphs 10-12).
Therefore, in view of Baumann’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add grooves to the heat conductive foam of Kerler in order to allow for better evacuation of the foam and better infiltration of phase change material into the foam (Baumann Paragraphs 10-12).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kerler (US2009/0095015A1, as previously cited) in view of DeGroote (US3907032, as previously cited).
Re Claim 22. Kerler teaches the first and second fluid stream channels (annotated Figure 8 above) but fails to specifically teach a first fin array disposed in the first fluid stream channel; and a second fin array disposed in the second fluid stream channel.

Therefore, in view of DeGroote’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to add fin arrays to the heat exchanger of Kerler in order to increase the heat transfer area of the tubes, thereby increasing the efficiency of the heat exchanger as is well understood in the art.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-9 of the reply that Kerler does not teach the separate first and second extrusions and the first and second fluid stream channels of Claim 1.  As can be seen in the annotated Figure 8 of Kerler (reproduced here below), it can be seen that Kerler clearly teaches separate first and second extrusions that form first and second fluid stream channels.  Paragraph 21 of Kerler discussed the details of the tubes 6 (reference number 5 in Figure 8) and explicitly recites “Preferably it is in the form of an extruded flat tube having a plurality of channels”.  Thus it can be seen that Kerler does teach a first and second extrusion.  Further, the presence of process limitations on product claims (i.e. method of forming through extrusion), which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Therefore, the applicants’ arguments are not persuasive.

    PNG
    media_image1.png
    679
    571
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763